Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
Claim 1, 3-6, 8-15 and 17-19 are pending. Claim 2, 7 and 16 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitago (U.S. Publication No. 2014/0071131).
Regarding claim 1, Kitago teaches an image processing apparatus, comprising: ([0035] FIG. 1 is a diagram showing an example of a camera array image processing apparatus including a plurality of image capturing units) a distance detection section configured to detect an imaging target distance ([0052] An image processing unit 212 calculates distance information from the multi-viewpoint image data acquired by the image capturing units 101 to 109 or the multi-viewpoint image data output; [0062] The distance information estimation unit 401 estimates distance information), detected upon imaging of an imaging target ([0056] In the case where the sensor 309 detects an amount of light of the subject), from each detection area of a plurality of detection areas to the imaging target reflected in each of viewpoint images captured from a plurality of viewpoints; and ([0062] The distance information estimation unit 401 estimates distance information indicative of the distance from the image capturing unit to the subject (hereinafter, referred to as “distance information”) for each image at each viewpoint within the input multi-viewpoint image data; [0065] explanation is given on the premise that the multi-viewpoint image data that is input is the data of images from nine viewpoints captured by the image capturing device 100 having the nine image capturing units 101 to 109 shown in FIG. 1) an image processing section configured to perform, according to a minimum imaging target distance that is the minimum among the imaging target distances ([0097] At step 1103, the free viewpoint image generation unit 403 performs processing to set one representative image and one or more auxiliary images on the set reference image set. In the present embodiment, among the reference image set, the viewpoint image closest to the position of the specified free viewpoint is set as the representative image and the other viewpoint images are set as the auxiliary images. For example, it is assumed that the coordinates (0.2, 0.2) are specified as the position of the free viewpoint and the reference image set configured by the four viewpoint images captured by the image capturing units 101, 102, 104, and 105 is set. In this case, the viewpoint image captured by the image capturing unit 105 closest to the position (0.2, 0.2) of the specified free viewpoint is set as the representative image and respective viewpoint images captured by the image capturing units 101, 102, and 104 are set as the auxiliary images), an image process using the viewpoint images to obtain parallax information of the viewpoint images ([0082] the distance is calculated by dividing the image into small regions including a predetermined number of pixels, but it may also be possible to use another estimation method that obtains the distance based on the parallax between multi-viewpoint images; [0069] At step 504, the distance information estimation unit 401 calculates the initial amount of parallax of each divided small region for all the viewpoint images by referring to the viewpoint images around each viewpoint image (here, the viewpoint images located above, below, to the right, and to the left of each viewpoint image). For example, in the case where the initial amount of parallax of the viewpoint image relating to the image capturing unit 105 at the center is calculated, each viewpoint image of the image capturing units 102, 104, 106, and 108 is referred to), wherein the distance detection section and the image processing section ([0059] The image processing unit 212 has a distance information estimation unit 401) are each implemented via at least one processor ([0041] A central processing unit (CPU) 201 totally controls each unit described below; [0048] An image capturing unit control unit 208 performs control of an image capturing system based on instructions from the CPU 201).
Regarding claim 4, Kitago teaches all the limitations of claim 1 above. Kitago teaches further comprising: a setting section configured to set a viewpoint image to be used for the image process according to the minimum imaging target distance ([0097] the viewpoint image closest to the position of the specified free viewpoint is set as the representative image and the other viewpoint images are set as the auxiliary images. For example, it is assumed that the coordinates (0.2, 0.2) are specified as the position of the free viewpoint and the reference image set configured by the four viewpoint images captured by the image capturing units 101, 102, 104, and 105 is set. In this case, the viewpoint image captured by the image capturing unit 105 closest to the position (0.2, 0.2) of the specified free viewpoint is set as the representative image and respective viewpoint images captured by the image capturing units 101, 102, and 104 are set as the auxiliary images), wherein the image processing section is further configured to perform the image process using the set viewpoint image to obtain parallax information of the viewpoint images ([0069] the distance information estimation unit 401 calculates the initial amount of parallax of each divided small region for all the viewpoint images by referring to the viewpoint images around each viewpoint image (here, the viewpoint images located above, below, to the right, and to the left of each viewpoint image). For example, in the case where the initial amount of parallax of the viewpoint image relating to the image capturing unit 105 at the center is calculated, each viewpoint image of the image capturing units 102, 104, 106, and 108 is referred to), wherein the setting section is implemented via at least one processor ([0041] A central processing unit (CPU) 201 totally controls each unit described below; [0048] An image capturing unit control unit 208 performs control of an image capturing system based on instructions from the CPU 201).
With respect to claim 9, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 10, arguments analogous to those presented for claim 1, are applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitago (U.S. Publication No. 2014/0071131) in view of Takahashi et al. (U.S. Publication No. 2013/0342647) (hereafter, "Takahashi").
Regarding claim 3, Kitago teaches all the limitations of claim 1 above. Kitago teaches of the parallax information obtained by the image process ([0069] the distance information estimation unit 401 calculates the initial amount of parallax of each divided small region for all the viewpoint images by referring to the viewpoint images around each viewpoint image (here, the viewpoint images located above, below, to the right, and to the left of each viewpoint image)) according to the minimum imaging target distance ([0097] the viewpoint image closest to the position of the specified free viewpoint is set as the representative image and the other viewpoint images are set as the auxiliary images … the viewpoint image captured by the image capturing unit 105 closest to the position (0.2, 0.2) of the specified free viewpoint is set as the representative image and respective viewpoint images captured by the image capturing units 101, 102, and 104 are set as the auxiliary images).
Kitago does not expressly teach further comprising: a setting section configured to set a maximum value or a minimum value, wherein the image processing section is further configured to perform the image process using the viewpoint images according to the maximum value or the minimum value of the parallax information to obtain parallax information of the maximum value or less or parallax information of the minimum value or more, wherein the setting section is implemented via at least one processor.
However, Takahashi teaches further comprising: a setting section configured to set a maximum value or a minimum value, wherein the image processing section is further configured to perform the image process using the viewpoint images according to the maximum value or the minimum value of the parallax information to obtain parallax information of the maximum value or less or parallax information [0066] The multi-viewpoint color image image-capturing unit 11 of the encoding device 10 captures color images of multiple viewpoints;  [0068] When the parallax related image generated by the multi-viewpoint parallax related image generation unit 13 is a depth image, the range information includes the minimum value (minimum value Znear) and the maximum value (maximum value Zfar) of world coordinate values at positions in the depth direction that would occur in the multi-viewpoint parallax related image (multi-viewpoint depth image) … when the parallax related image generated by the multi-viewpoint parallax related image generation unit 13 is a parallax image, the range information includes the minimum value (minimum value Dmin) and the maximum value (maximum value Dmax) of parallax on the world coordinate that would occur in the multi-viewpoint parallax related image; [0053] a depth Z of the subject M which is a distance in a depth direction from the camera c1).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Kitago to incorporate the step/system of setting a maximum value and a minimum value of the parallax obtained by the image process and performing the image process using the viewpoint images related to the multi-viewpoint parallax to obtain parallax of the maximum value or the minimum value taught by Takahashi. 
The suggestion/motivation for doing so would have been to improve for generating of a color image of a display viewpoint by providing necessary information like the range information including the minimum value and the maximum value of parallax ([0019] necessary information for generation of a color image of a display viewpoint using a color image of a predetermined viewpoint and a depth image can be transmitted; [0069] The multi-viewpoint color image correction unit 12 provides the corrected multi-viewpoint color image to the multi-viewpoint parallax related image generation unit 13 and the multi-viewpoint image encoding unit 15 as multi-viewpoint corrected color images).  Further, one skilled in the art could have combined the elements as described above by known method .

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitago (U.S. Publication No. 2014/0071131) in view of Nobayashi (U.S. Publication No. 2019/0204073) and further in view of Masutani (JP 4118146).
Regarding claim 8, Kitago teaches all the limitations of claim 1 above. Kitago does not expressly teach wherein the distance detection section is further configured to detect the imaging target distance by an image plane phase difference method.
However, Nobayashi teaches wherein the distance detection section is further configured to detect the imaging target distance by an image plane phase difference method ([0044] <Description of Distance Measurement Principle of Imaging Plane Phase Difference Ranging Method>; [0067] In the digital camera 100 of this embodiment, the object distance calculation based on the imaging plane phase difference ranging method is performed using the imaging element 101 where two photoelectric conversion units are disposed in one pixel).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Kitago to incorporate the system of calculating an object distance by an image plane phase difference method taught by Nobayashi.
The suggestion/motivation for doing so would have been to improve for the accuracy of distance range in the depth direction where an object exists ([0013] it is an object of the present invention to accurately determine the distance range in the depth direction where an object exists; [0065] Thereby the certainty of the distance value can be evaluated at higher precision, and the distance range calculation unit 313 can calculate the distance range of the object more accurately). 
With respect to claim 17, arguments analogous to those presented for claim 8, are applicable.

Claim 11, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitago (U.S. Publication No. 2014/0071131) in view of Masutani (JP 4118146).
Regarding claim 11, Kitago teaches an image processing apparatus, comprising: a distance detection section configured to detect an imaging target distance ([0052] An image processing unit 212 calculates distance information from the multi-viewpoint image data acquired by the image capturing units 101 to 109 or the multi-viewpoint image data output; [0062] The distance information estimation unit 401 estimates distance information), detected upon imaging of an imaging target ([0056] In the case where the sensor 309 detects an amount of light of the subject), from each detection area of a plurality of detection areas to the imaging target reflected in each of viewpoint images captured from a plurality of viewpoints; and ([0062] The distance information estimation unit 401 estimates distance information indicative of the distance from the image capturing unit to the subject (hereinafter, referred to as “distance information”) for each image at each viewpoint within the input multi-viewpoint image data; [0065] explanation is given on the premise that the multi-viewpoint image data that is input is the data of images from nine viewpoints captured by the image capturing device 100 having the nine image capturing units 101 to 109 shown in FIG. 1) according to a minimum imaging target distance that is a minimum among the imaging target distances ([0097] At step 1103, the free viewpoint image generation unit 403 performs processing to set one representative image and one or more auxiliary images on the set reference image set. In the present embodiment, among the reference image set, the viewpoint image closest to the position of the specified free viewpoint is set as the representative image and the other viewpoint images are set as the auxiliary images. For example, it is assumed that the coordinates (0.2, 0.2) are specified as the position of the free viewpoint and the reference image set configured by the four viewpoint images captured by the image capturing units 101, 102, 104, and 105 is set. In this case, the viewpoint image captured by the image capturing unit 105 closest to the position (0.2, 0.2) of the specified free viewpoint is set as the representative image and respective viewpoint images captured by the image capturing units 101, 102, and 104 are set as the auxiliary images), a distance between the plurality of viewpoints and the imaging target ([0062] The distance information estimation unit 401 estimates distance information indicative of the distance from the image capturing unit to the subject (hereinafter, referred to as “distance information”) for each image at each viewpoint within the input multi-viewpoint image data) or a change of a base line length between the viewpoint images ([0080] The distance information is calculated by (camera interval × focal length) / (amount of parallax × length of one pixel)), wherein the distance detection section are each implemented via at least one processor ([0059] The image processing unit 212 has a distance information estimation unit 401).
Kitago does not expressly teach a change requesting section configured to request, change of an imaging state of the imaging target, the change of the imaging state being a change of a distance, and the change requesting section.
However, Masutani teaches a change requesting section configured to request ([0049] a stereoscopic effect adjusting unit that provides a user with a graphical user interface for adjusting the stereoscopic effect of a stereoscopic display image, and the result of adjusting the stereoscopic effect by the user; [0032] an instruction acquisition unit that acquires a user instruction for a stereoscopic image displayed from a plurality of viewpoint images), change of an imaging state of the imaging target, the change of the imaging state being a change of a distance ([0111] the instruction acquisition unit 122 can acquire the appropriate parallax as a range, and the near parallax and the far parallax limit parallax are determined. The near maximum parallax is a parallax corresponding to the proximity allowed for a point that appears closest to the user, and the far maximum parallax is a parallax corresponding to the distance allowed for a point that appears farthest from the user; [0238] The appropriate range of the distance to the subject can be calculated from these values, so the distance to the subject is measured in real time, and whether the calculated distance is appropriate is photographed with a message, lamp color, etc. can be notified; ([0020] the distance between a plurality of viewpoints and the intersection position of the optical axes for viewing the object from these viewpoints may be determined), and the change requesting section ([0111]  the instruction acquisition unit 122; [0016] The instruction acquisition unit is provided as, for example, a GUI).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Kitago to incorporate the system of requesting a change of a distance taught by Masutani.
The suggestion/motivation for doing so would have been to improve for creating a depth map with high accuracy of matching and generating an image for an user when target image or device changes ([0011] Another object is to generate or display a stereoscopic image suitable for the user even if the display target image or the display device changes; [0171] when inputting a plurality of viewpoint images, it is also possible to create a depth map by using matching point matching with high accuracy). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Kitago with Masutani to obtain the invention as specified in claim 11.
Regarding claim 14, Kitago and Masutani teaches all the limitations of claim 11 above. Masutani teaches wherein the change requesting section is further configured to limit operation of an operation [0049] a parallax control unit that generates a parallax image in a form that protects the limit parallax; [0111] the instruction acquisition unit 122 can acquire the appropriate parallax as a range, and the near parallax and the far parallax limit parallax are determined. The near maximum parallax is a parallax corresponding to the proximity allowed for a point that appears closest to the user; [0049] a stereoscopic effect adjusting unit that provides a user with a graphical user interface for adjusting the stereoscopic effect of a stereoscopic display image, and the result of adjusting the stereoscopic effect by the user. And a parallax control unit that generates a parallax image in a form that protects the limit parallax), wherein the operation section is implemented via at least one processor ([0094] The first stereoscopic image processing apparatus 100 includes a stereoscopic effect adjusting unit 112 that adjusts the stereoscopic effect based on a response from the user to a stereoscopically displayed image, and a parallax that stores the appropriate parallax specified by the stereoscopic effect adjusting unit 112; [0097] The stereoscopic effect adjusting unit 112 includes an instruction acquiring unit 122 and a parallax specifying unit 124).
Regarding claim 15, Kitago and Masutani teaches all the limitations of claim 11 above. Masutani teaches wherein -7-Patent Application No. 16/958,319Reply to Non-Final Office Action of October 1, 2021the change requesting section is further configured to perform a display to request a user to change the imaging state ([0238] The appropriate range of the distance to the subject can be calculated from these values, so the distance to the subject is measured in real time, and whether the calculated distance is appropriate is photographed with a message, lamp color, etc. can be notified; [0097] The instruction acquisition unit 122 acquires the appropriate parallax range for the stereoscopically displayed image when the user specifies the range. Based on the range, the parallax specifying unit 124 specifies an appropriate parallax when the user uses the display device).
With respect to claim 18, arguments analogous to those presented for claim 11, are applicable.
With respect to claim 19, arguments analogous to those presented for claim 11, are applicable.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitago (U.S. Publication No. 2014/0071131) in view of Masutani (JP 4118146) and further in view of KOBAYASHI (JP 2014053707).  
Regarding claim 12, Kitago and Masutani teaches all the limitations of claim 11 above. Masutani teaches wherein the change requesting section is further configured to request change of the imaging state of the imaging target according to the parallax information    nobtained by the image process ([0111] the instruction acquisition unit 122 can acquire the appropriate parallax as a range, and the near parallax and the far parallax limit parallax are determined. The near maximum parallax is a parallax corresponding to the proximity allowed for a point that appears closest to the user, and the far maximum parallax is a parallax corresponding to the distance allowed for a point that appears farthest from the user; [0238] The appropriate range of the distance to the subject can be calculated from these values, so the distance to the subject is measured in real time)
Masutani does not expressly teach further comprising: an image processing section configured to perform an image process using the viewpoint images to obtain parallax information of the viewpoint images, wherein the image processing section is implemented via at least one processor.
However, KOBAYASHI teaches further comprising: an image processing section configured to perform an image process using the viewpoint images to obtain parallax information of the viewpoint images ([0010] A stereoscopic image pickup device according to an aspect of the present invention includes a plurality of image pickup means for picking up an image of an object from different viewpoints … the amount of parallax of the 1 distance closest to the imaging means among the distances measured by the subject distance measuring means is set to be equal to or less than a predetermined 1 threshold value), wherein the image processing section is implemented via at least one processor ([0019] The convergence angle setting means 16 determines the distribution of the convergence angle corresponding to the subject distance information from the subject distance measuring unit 17 via the system control unit 13; [0016] The digitized image signal is subjected to various signal processing such as white balance correction and gamma correction by a signal processing circuit 7 via an image memory 8, and is recorded on a recording medium 10 as an image signal having a parallax).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Masutani to incorporate the step/system of performing an image process using the viewpoint images to obtain parallax and calculating a closest distance from a subject to a photographic optical system taught by KOBAYASHI.
The suggestion/motivation for doing so would have been to improve performance of stereoscopic photographing by setting parallax based on a distance from an imaging means to a subject and a convergence angle ([0012] it is possible to perform the first stereoscopic photographing which can be viewed with no sense of incongruity as a whole of the photographing composition). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Masutani with KOBAYASHI to obtain the invention as specified in claim 12.
Regarding claim 13, the combination of Kitago with Masutani and KOBAYASHI teaches all the limitations of claim 12 above. Masutani teaches wherein the change requesting section is further configured to request change of the imaging state ([0238] The appropriate range of the distance to the subject can be calculated from these values, so the distance to the subject is measured in real time, and whether the calculated distance is appropriate is photographed with a message, lamp color, etc. can be notified; [0111] the instruction acquisition unit 122 can acquire the appropriate parallax as a range, and the near parallax and the far parallax limit parallax are determined. The near maximum parallax is a parallax corresponding to the proximity allowed for a point that appears closest to the user).
Masutani does not expressly teach further comprising: a setting section configured to set a parallax threshold value that is a threshold value for the parallax information according to the parallax information obtained in the image process, according to the parallax threshold value and the minimum imaging target distance, wherein the setting section is implemented via at least one processor.
However, KOBAYASHI teaches further comprising: a setting section configured to set a parallax threshold value that is a threshold value for the parallax information according to the parallax information obtained in the image process, according to the parallax threshold value ([0039] If such a parallax amount is larger than a predetermined threshold value (a predetermined 1 threshold value) (No in Step S 507), an aperture having a smaller aperture than that of the diaphragm F4 (F 5. 6 which is a 2 candidate) is applied from (Table 1), and the parallax amount is estimated again (Yes in Step S 508). If it is equal to or less than the predetermined 1 threshold value, it is determined that fusion is possible (Yes in Step S 507). Then, the convergence angle setting means 16 sets the value of the stop, I. e., the 1 convergence angle, and proceeds to the release standby for the 1 photographing) and the minimum imaging target distance ([0037] the system control unit 13 confirms that the subject closest to the photographing optical system), wherein the setting section is implemented via at least one processor ([0251] control may be performed so as to be within a predetermined threshold ... The threshold value used for these controls may be held in the parallax information holding unit 120).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Masutani to incorporate the step/system of setting a parallax threshold value taught by KOBAYASHI.
The suggestion/motivation for doing so would have been to improve performance of stereoscopic photographing by setting parallax based on a distance from an imaging means to a subject [0012] it is possible to perform the first stereoscopic photographing which can be viewed with no sense of incongruity as a whole of the photographing composition).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Masutani with KOBAYASHI to obtain the invention as specified in claim 13.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayasaka et al. (U.S. Publication No. 2015/0248744) teaches an information processing device, in which a high-resolution viewpoint image and a disparity map can be obtained by capturing plurality of viewpoint images ([0049] the imaging unit 11 is formed of a camera array capable of capturing a plurality of viewpoint images of an object), detecting distances from each camera position to the object ([0261] in FIG. 32, in the case where a color image of an object M is photographed by a camera c1 located at position C1 and a camera c2 placed at position C2, a depth Z of the object M, which is a distance in a depth direction from the camera c1 (camera c2)) and determining a minimum distance ([0268] Zfar is a maximum value of the depth Z, and Znear is a minimum value of the depth Z. The maximum value Zfar and the minimum value Znear may be set per screen, or may be set for every plural screens). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL C CHANG/              Examiner, Art Unit 2669    
/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669